2022 IL App (1st) 192472
                                             No. 1-19-2472
                                    Opinion filed September 19, 2022

                                                                                     First Division



                                                IN THE

                                   APPELLATE COURT OF ILLINOIS

                                           FIRST DISTRICT



      THE PEOPLE OF THE STATE OF ILLINOIS,               )     Appeal from the Circuit Court
                                                         )     of Cook County.
             Plaintiff-Appellee,                         )
                                                         )
      v.                                                 )     No. 13 CR 9408
                                                         )
      FRANK BUSCHAUER,                                   )     The Honorable
                                                         )     Joseph Michael Cataldo,
             Defendant-Appellant.                        )     Judge, presiding.




            JUSTICE HYMAN delivered the judgment of the court, with opinion.
            Justices Pucinski and Walker concurred in the judgment and opinion.

                                               OPINION

¶1          In early 2000, Frank Buschauer called 911 after finding his wife, Cynthia Hrisco,

     unresponsive in the bathtub in their master bedroom. After an investigation that included hours

     questioning Buschauer, the case went cold. Buschauer and his young son moved to Wisconsin.

     More than a decade later, police reopened their investigation and interviewed Buschauer again.

     South Barrington police officers went to Wisconsin with a criminal complaint and warrant for

     Buschauer’s arrest. When they met Buschauer, they did not execute the warrant or tell Buschauer

     they had it; instead, they asked Buschauer to accompany them to a local police station for an
     1-19-2472


     interview. Buschauer complied, received Miranda warnings (see Miranda v. Arizona, 384 U.S. 436

     (1966)), and spoke with detectives for hours before invoking his right to counsel. The State

     eventually charged Buschauer with first degree murder, and after a bench trial, the court found him

     guilty and sentenced him to 25 years’ imprisonment.

¶2          Buschauer now raises two categories of arguments challenging his conviction. In the first,

     he makes a battery of constitutional challenges, invoking both the United States and Illinois

     Constitutions, to argue the trial court should have barred the statements he made in 2013 to South

     Barrington police. He also raises evidentiary and constitutional challenges to testimony from three

     of Hrisco’s friends, who all provided statements from Hrisco that she made to them.

¶3          We affirm. The trial court correctly admitted Buschauer’s 2013 statements to police because

     the officers’ decision to withhold information about Buschauer’s arrest warrant did not affect the

     validity of his Miranda waiver or make the circumstances of the 2013 interrogation fundamentally

     unfair. As to Buschauer’s claims about Hrisco’s statements to her friends, we find that they were

     primarily nonhearsay and nontestimonial. The trial court committed neither evidentiary nor

     constitutional error in admitting them.

¶4                                             Background

¶5          This court reviewed Buschauer’s case in 2016 to decide whether statements to police in

     March 2000 were admissible. For an in-depth review of the facts, consult People v. Buschauer,

     2016 IL App (1st) 142766. Here, we focus on the facts applicable to this appeal.

¶6          At 2:25 a.m. on February 28, 2000, South Barrington police officer Bryant Haniszewski

     responded to Buschauer’s 911 call. He met Buschauer at the front door of his home. Buschauer said

     his wife drowned in the bathtub and took Haniszewski to the second-floor master bathroom.

     Haniszewski saw Hrisco’s body on the floor next to the still-filled and running whirlpool tub.



                                                     -2-
     1-19-2472


     Haniszewski touched her body; she felt hot. Buschauer told Haniszewski that, when he first went

     into the bathroom, he could not see Hrisco in the foamy water. So, he reached into the water, felt

     her body, and pulled her to the floor. Haniszewski thought this odd; Buschauer’s clothes appeared

     dry, and nothing had been disturbed on the bathtub ledge, including a plant and glass containers.

¶7          The next day, Detective Daniel Kaepplinger of the South Barrington Police Department

     interviewed Deborah Kram, a friend of Hrisco’s. Kram said Hrisco had confided that she and

     Buschauer had been having marital problems for two years concerning the construction of their

     house. Buschauer’s cousin did the work, and Hrisco objected to the quality and thought the cousin

     overcharged them by as much as $200,000. When the couple talked about the house, Buschauer

     would “blow up.” Hrisco described him as a “Jekyll and Hyde and would go off” on her. Once, he

     grabbed her neck and threatened to kill her if she tried to pursue her complaints against his cousin

     and said he regretted marrying her. Just four days before she died, Hrisco told Kram she feared

     Buschauer.

¶8          On March 4, South Barrington police officer James Kaplan interviewed Cheryl Kolweier,

     another of Hrisco’s friends. Hrisco had told Kolweier about marital difficulties, including an

     incident the previous fall in which the couple argued about the house. Hrisco said Buschauer

     grabbed her by the shoulders, shook her, and said he “would kill her” if she continued pressuring

     his cousin.

¶9          Kaplan and fellow South Barrington police officer Mark Eaton interviewed Dr. Nancy Jones

     at the Cook County Medical Examiner’s office. Dr. Jones had reviewed the results of Hrisco’s

     autopsy. Dr. Jones opined that Hrisco’s injuries conflicted with an accidental drowning. A

     hemorrhage in her neck occurred at or near the time of death, indicating either strangulation or

     getting hit with a blunt object. Hrisco also had petechial hemorrhaging under the scalp, a finding



                                                     -3-
       1-19-2472


       more like asphyxiation than drowning. And she had a pooling of blood due to congestion of blood

       vessels (known as “lividity”), indicating she would have been faced down at death. Dr. Jones

       described the death as “very suspicious.”

¶ 10                                 March 2000 Interview and Search

¶ 11          On March 6, 2000, Buschauer voluntarily drove to the South Barrington police station.

       Because the South Barrington police station lacked adequate facilities for an interview, Detective

       Kaepplinger took Buschauer to the Hoffman Estates police station. Buschauer sat in the front

       passenger seat with the doors unlocked. When they arrived, Buschauer was alone in the lobby for

       several minutes while Kaepplinger located Illinois State Police special agents Cindy Tencza and

       Peter Zeman.

¶ 12          Tencza and Zeman interviewed Buschauer in an unlocked interview room for over 13 hours,

       taking several short breaks, including lunch and dinner. During the morning, Buschauer told Tencza

       and Zeman that Hrisco went upstairs for a bath around 9 p.m. A half-hour later, he went to bed.

       Although the bathroom door was closed, he heard the whirlpool and Hrisco get into the tub. He fell

       asleep until 2:30 a.m., awakened by his infant son’s cries. The whirlpool was still running, so he

       went into the bathroom. At first, he did not see her due to “foamy” water. Then, he reached under

       the water and felt Hrisco’s body facedown. He pulled her out, placed her facedown on the floor,

       and called 911.

¶ 13          After a break in the interview at 10:35 a.m., Buschauer told the investigators he and Hrisco

       recently had been arguing about the cost of building their home and structural problems they

       discovered. Buschauer also said he found Hrisco faceup yet, a short time later, again said she was

       facedown. He could not explain why the objects around the tub remained undisturbed when he

       pulled her out.



                                                      -4-
       1-19-2472


¶ 14          After a lunch break, the interview resumed at 12:30 p.m. Zeman advised Buschauer of his

       Miranda rights from a preprinted form. Buschauer signed a waiver, indicating he understood his

       rights. Buschauer stated that he could have killed Hrisco but had no memory of so doing. He offered

       to take a “truth serum” and a polygraph test.

¶ 15          Buschauer signed a voluntary consent to search his home. South Barrington police searched

       the kitchen, dining room, first-floor office, and master bedroom. The officers seized two

       handwritten letters on the kitchen counter and recovered seven pages from the desktop computer.

       The interview concluded at 10:30 p.m.; Buschauer promised to return the next morning.

¶ 16          Buschauer, accompanied by his sister, returned to the Hoffman Estates police station the

       following morning. He told Tencza and Zeman he would not speak with them without counsel

       present.

¶ 17          A few months after Hrisco’s death, the investigation went cold.

¶ 18                                          April 2013 Arrest

¶ 19          The South Barrington police department reopened the case in 2010. By this time, Buschauer

       and his son lived in Lake Geneva, Wisconsin. In July 2011, during an “ongoing death

       investigation,” the department removed the whirlpool bathtub from the home.

¶ 20          On April 23, 2013, Haniszewski obtained an arrest warrant for Buschauer. The next

       morning, Haniszewski traveled to Walworth County, Wisconsin, and met the state’s attorney’s

       investigator, Bob Riordon. Haniszewski and Riordon located Buschauer at the local YMCA, where

       they knew Buschauer would be exercising. They introduced themselves and said they wanted to

       talk to him about Hrisco’s death. Buschauer said he “always wanted to find out what happened”

       and agreed to answer their questions. Buschauer voluntarily got into the back seat of Haniszewski’s

       car and rode unhandcuffed to the Walworth County Sheriff’s Office.



                                                       -5-
       1-19-2472


¶ 21          Once there, Buschauer was brought to an interview room. Riordon read his Miranda rights

       from a preprinted form, and Buschauer said he understood his rights and signed a Miranda waiver.

       At this point, the arrest warrant against Buschauer had not been executed, but Haniszewski testified

       that he did not consider Buschauer free to leave.

¶ 22          Buschauer answered Haniszewski’s and Riordon’s questions for almost three hours. The

       interview was recorded. Buschauer told them about his tumultuous relationship with Hrisco and

       the issues between them. Buschauer admitted their arguments sometimes became violent, and he

       once got so angry he shook Hrisco and told her he could kill her. Buschauer also said it was possible

       he killed her without remembering it.

¶ 23          Around 11:17 a.m., Haniszewski and Riordon left Buschauer alone in the unlocked

       interview room. Buschauer was brought lunch and allowed to use the restroom. At 1:37 p.m.,

       Haniszewski and Riordon returned and, again, read his Miranda rights. This time, however, the

       conversation between Buschauer and the police lasted 13 minutes before Buschauer invoked his

       rights. He refused to continue without a lawyer. Haniszewski and Riordon immediately concluded

       the interview and left the room. Around 2 p.m., Detective Troy Pagenkopf officially executed the

       arrest warrant and placed Buschauer under arrest for Hrisco’s murder.

¶ 24                                            Pretrial Motions

¶ 25          In anticipation of trial, Buschauer moved to suppress three pieces of evidence: (i) statements

       he made to the Illinois State Police on March 6, 2000, (ii) the letters and other evidence seized from

       his home on March 6, 2000, and (iii) statements he made during the April 2013 police interview.

       The trial court granted his motion to suppress these statements and evidence but determined

       Buschauer’s statements from 2013 would be admitted. The State appealed the trial court’s ruling




                                                        -6-
       1-19-2472


       regarding the statements and evidence from March 2000 as erroneous as a matter of law. We

       reversed the trial court’s ruling. Buschauer, 2016 IL App (1st) 142766.

¶ 26          Buschauer later moved to prevent the State from introducing “voice from the grave”

       statements from Hrisco. He claimed that statements Hrisco made to her friends about Buschauer

       and statements Hrisco’s friends made to police officers concerning his behavior before her death

       constituted inadmissible hearsay. In response, the State argued these statements established motive.

       The trial court admitted these statements at trial, but only for showing motive.

¶ 27                                            Trial Testimony

¶ 28          At trial, several medical experts and three of Hrisco’s friends testified. These witnesses

       established the nature of Hrisco and Buschauer’s relationship, the injuries Hrisco suffered the night

       she died, and how Buschauer was implicated in her death.

¶ 29          The State called forensic pathologist, Dr. Scott Denton; forensic pathologist, Dr. Stephen

       Cina; and medical examiner, Dr. Mary Case. Each doctor testified to the nature and extent of

       Hrisco’s injuries and the manner of death.

¶ 30          Dr. Denton conducted Hrisco’s autopsy on the day she died and originally listed her cause

       of death as “undetermined.” But in 2010, Dr. Denton reviewed police reports previously

       unavailable. Based on this information and his additional 10 years of experience, he believed

       Hrisco’s death a homicide. Dr. Denton said his examination revealed a healthy heart, thus ruling

       out a heart attack or cardiac arrhythmia. Also, Hrisco’s toxicology examination came back

       “completely negative,” demonstrating that she had no alcohol or drugs in her system.

¶ 31          During his external examination, Dr. Denton noticed injuries that belied an accidental

       drowning. He saw congestion, or dark red discoloration, on her upper chest. This indicated a

       compression prevented Hrisco’s blood flow, which would not occur in an accidental drowning. He



                                                       -7-
       1-19-2472


       saw petechial hemorrhaging in her left eye consistent with pressure on her chest. In addition, he

       described 10 different abrasions on Hrisco’s body, including fresh injuries on her nose, chin, and

       other parts of her face and significant injuries on her knees. These abrasions indicated a hard surface

       had struck her at or near the time of death. Abrasions on the back of her left arm and across both

       knuckles suggested a struggle to avoid being forcibly held underwater.

¶ 32          Dr. Denton’s internal examination revealed a deep horizontal bruise, “about the size of a

       thumb,” on the left side of her neck. He described this bruise as recent, occurring near the time of

       death. This type of bruising suggested that someone pressed down on the back of Hrisco’s neck

       with their hands.

¶ 33          Dr. Cina, the chief medical examiner for Cook County in 2012, testified that, after reviewing

       the materials related to Hrisco’s death, he concluded Hrisco was a victim of homicide. He based

       his conclusion on the absence of natural disease; the negative toxicology screens; and her injuries,

       rigor, and lividity findings coinciding with being facedown in a bathtub. Accordingly, Dr. Cina

       updated Hrisco’s death certificate to reflect her official manner of death as homicide from having

       been “forcibly submerged in [a] bathtub.”

¶ 34          On rebuttal, the State called Dr. Case, who agreed with Drs. Denton and Cina on Hrisco’s

       manner of death. She testified that, based on the injuries, “[s]omeone ha[d] forcibly held her down.”

       Dr. Case dispelled the possibility that Hrisco could have fainted while in the bathtub, causing her

       to slip below the water and drown. She explained, if this were to happen, Hrisco’s natural

       preservation instincts would kick in and she would be aroused from her unconsciousness. Nor were

       the injuries consistent with the possibility of a seizure. Instead, Dr. Case explained that Hrisco’s

       injuries compared favorably with other forcible drownings she had seen. Dr. Case was unconcerned

       that Hrisco’s injuries had not been more extensive.



                                                        -8-
       1-19-2472


¶ 35          The State called three longtime friends of Hrisco’s: Deborah Kram, Jodi Kindle, and Cheryl

       Kolweier. Each described their interactions with Buschauer and what Hrisco told them about her

       relationship with Buschauer in the months leading up to her death.

¶ 36          Kram testified that in October 1998, Hrisco told her about a fight she and Buschauer had

       over building their home. Hrisco said that, in the heat of the argument, Buschauer “threatened to

       kill her if she were to pursue” legal action against his cousin and put both his hands around her

       neck. Kram said Hrisco told her about the increasing strain on their relationship due to arguments

       over the house. Hrisco described Buschauer as a “Dr. Jekyll and Mr. Hyde” who would suddenly

       become angry and unreasonable. Four days before her death, Hrisco told Kram she and Buschauer

       were continuing to have marital problems. Hrisco said Buschauer blamed her, and marriage

       counseling had made matters worse.

¶ 37          Jodi Kindle testified that she attended the same Bible study gatherings as Hrisco and

       Buschauer. During these gatherings, Hrisco often spoke about issues she and Buschauer were

       having over the construction of their house and that Buschauer would become “noticeably irritated,

       uncomfortable,” his face would turn red, and “[h]is eyes would bug out.” A week before Hrisco’s

       death, she told Kindle her relationship with Buschauer was “worse than ever,” “[s]he felt he hated

       her,” and “she was afraid” of him. After Hrisco’s death, Kindle attended her funeral and offered

       condolences to Buschauer. Kindle said he responded by smiling and saying, “there’s a lot of things

       I could do now that Cynthia is gone.”

¶ 38          Finally, Cheryl Kolweier testified that in the late summer or fall of 1999, Hrisco told her

       about a physical altercation with Buschauer. Hrisco seemed scared when telling how Buschauer

       took her by the shoulders, shook her, and threatened to kill her if she did not “back off talking to

       the cousin or putting pressure on the cousin about the house.” Hrisco told Kolweier that the look



                                                       -9-
       1-19-2472


       on Buschauer’s face when he said these things scared her the most. Kolweier testified that she

       babysat Hrisco and Buschauer’s baby son while police interviewed Buschauer in March 2000.

       Buschauer called to check on the baby and, in the course of conversation, told her he did not know

       if he killed Hrisco in a “fit of rage or not. He just couldn’t remember.”

¶ 39          After the State rested, Buschauer called a pathologist who presented an alternative theory

       on Hrisco’s death. Dr. Christopher Milroy, director of the forensic pathology unit of the Eastern

       Ontario (Canada) Regional Forensic Pathology Unit, agreed with the State’s experts that Hrisco

       drowned but disagreed with the finding of homicide. Milroy said Hrisco could have fainted while

       she was in the bathtub, slipped under the water, inhaled water, and, as a result, suffered a seizure—

       which would explain her injuries. He did not believe sufficient evidence existed to show someone

       forcibly held Hrisco underwater due to the absence of more significant injuries. On cross-

       examination, however, Dr. Milroy admitted there was no evidence Hrisco suffered a seizure and

       denied speculating about how she died. He also conceded that Hrisco “certainly *** could have

       been” held facedown under the water and that the deep bruise on her neck could have been caused

       by pressure from fingers.

¶ 40          Buschauer called longtime friend, Heather Roy; his cousin’s wife, Maryann Antemann; and

       attorney Philip Maksymonko. Each testified about their knowledge of Hrisco and Buschauer’s

       troubled marriage.

¶ 41          Roy testified that she and her husband knew Buschauer and Hrisco for four years through a

       group bible study. Hrisco never spoke to her about marital issues, nor had Buschauer ever

       threatened or frightened her. And Hrisco never told her about issues over their South Barrington

       house. Roy and her husband remained friends with Buschauer after Hrisco’s death.




                                                       -10-
       1-19-2472


¶ 42           Antemann testified that she married Buschauer’s cousin. Starting in January 1999, she and

       her husband and Hrisco and Buschauer tried to mediate the construction issues, but the mediation

       sessions came to naught.

¶ 43           Maksymonko testified he formerly represented Hrisco and Buschauer and helped them with

       business-related legal issues. Hrisco and Buschauer spoke to him about their dispute with

       Buschauer’s cousin. Hrisco never told Maksymonko that she was afraid of Buschauer or that he

       had threatened to kill or hurt her. Maksymonko conceded that he did not find it unusual for Hrisco

       to keep silent on marital relationship issues.

¶ 44           After the parties rested, the trial court acknowledged that the case presented much

       circumstantial evidence and, as a domestic situation, circumstantial evidence could properly be

       considered. Accordingly, the trial court found Buschauer guilty of first degree murder and

       sentenced him to 25 years in the Department of Corrections. Buschauer appeals his conviction and

       asks for a new trial.

¶ 45                                                 Analysis

¶ 46           Buschauer makes several arguments that the trial court erred by allowing the State to

       introduce the video of his interrogation on April 24, 2013. First, he claims the officers and

       prosecutors involved in his interrogation violated the Illinois Constitution’s due process clause (see

       Ill. Const. 1970, art. I, § 2) by (i) misrepresenting the nature of the interrogation as voluntary and

       (ii) failing to tell him they had a warrant for his arrest when they asked him to accompany them to

       the station. He also argues the officers’ tactics violated both his right against self-incrimination and

       right to counsel under both the United States and Illinois Constitutions. See U.S. Const., amends.

       V, VI; Ill. Const. 1970, art. I, §§ 8, 10. These arguments grow from the same root as Buschauer’s

       due process argument: the officers’ decision to withhold information that they had a warrant for his



                                                        -11-
       1-19-2472


       arrest (i) undermined his ability to waive his Miranda rights knowingly and intelligently and

       (ii) frustrated his ability to retain counsel promptly.

¶ 47           The State responds that information about the arrest warrant issued for Buschauer at most

       “affected the wisdom” of invoking his Miranda rights, not his ability to waive them knowingly and

       intelligently. The State further argues that Buschauer failed to claim that he was in custody at the

       time of the videotaped statement, comparing the 2013 interrogation to this court’s previous finding

       that the interviews officers conducted in 2000 were not custodial. See Buschauer, 2016 IL App

       (1st) 142766, ¶ 36 (finding reasonable person would have felt free to leave under circumstances of

       interrogation). As to Buschauer’s right to counsel, the State claims the right did not attach by mere

       issuance of the arrest warrant but, even if it had, Buschauer’s Miranda waiver was still effective.

       Finally, the State argues the officers’ decision to keep hidden the information about the arrest

       warrant cannot violate Illinois’s due process clause because Buschauer had no right to the

       information in the first place.

¶ 48           The trial court properly denied Buschauer’s motion to suppress the video of the April 2013

       interrogation, and we will explain our reasoning in detail as it relates to each constitutional

       provision Buschauer invokes.

¶ 49                                               Due Process

¶ 50           Illinois courts are not bound to interpret the due process clause of our constitution (Ill.

       Const. 1970, art. I, § 2) coextensively with the due process clause of the United States Constitution.

       People v. McCauley, 163 Ill. 2d 414, 440-41 (1994). The heart of our constitution’s due process

       guarantee is “fundamental fairness.” (Internal quotation marks omitted.) Id. at 441. So, our due

       process clause “essentially requires fairness, integrity, and honor in the operation of the criminal

       [legal] system, and in its treatment of the [person]’s cardinal constitutional protections.” (Internal



                                                         -12-
       1-19-2472


       quotation marks omitted.) Id. We embrace this lofty language, on which Buschauer chiefly relies.

       But the due process clause does not apply to these facts.

¶ 51          Buschauer focuses on one aspect of the 2013 interrogation that he believes rendered it

       unfair: the officers’ failure to mention that they had already secured a warrant for his arrest when

       they asked him to accompany them to the police station. But the narrowness of Buschauer’s claim

       defeats it because he had no right to the information about the warrant.

¶ 52          The key to our supreme court’s decision in McCauley was the defendant’s vested right to

       have an attorney present during an interrogation. See id. at 444 (“If a defendant is entitled to the

       benefit of an attorney’s assistance and presence during custodial interrogation and this right is

       guarded, certainly fundamental fairness requires that immediately available assistance and presence

       not be denied by police authorities.” (Emphases added.)). The court’s focus was the myriad ways

       the right to counsel had historically been protected in Illinois courts, through constitutional

       interpretation and statutes. Id. at 441-43. To implicate due process, police conduct must “interfere

       with a suspect’s right” given by the constitution or statutory law. Id. at 444. Many of the other cases

       Buschauer relies on confirm this principle. See People v. Stapinski, 2015 IL 118278, ¶ 52

       (substantive due process rights violated where “State breached the agreement *** entered into with

       defendant”); People v. Starks, 106 Ill. 2d 441, 452-53 (1985) (due process right to enforce

       nonprosecution agreement attached when agreement was fully executed between defendant and

       State); People v. Smith, 233 Ill. App. 3d 342, 351 (1992) (affirming dismissal of charges where

       State violated due process by promising defendant immunity and failing to make good on promise).

       For the officers’ conduct to implicate due process, Buschauer must have had a right to the

       information he claims the officers withheld.




                                                        -13-
       1-19-2472


¶ 53          Buschauer, however, cites no source of law giving him a right to know the officers had a

       warrant for his arrest when they otherwise convinced him to accompany them to the police station

       voluntarily. Absent authority, we are left with the distinction Illinois courts have long drawn

       between information essential to a knowing waiver of constitutional rights and “a flow of

       information to help [a defendant] calibrate his self-interest in deciding whether to speak or stand

       by his rights.” (Internal quotation marks omitted.) See People v. Bernasco, 138 Ill. 2d 349, 359

       (1990). Knowing that officers had a warrant for his arrest would certainly have “affect[ed] *** the

       wisdom of [Buschauer’s] Miranda waiver” (internal quotation marks omitted) (see id. at 359-60),

       but we have found no case suggesting this knowledge is required to satisfy due process.

¶ 54          We are not unsympathetic to Buschauer’s claim and believe it unethical to lie to suspects to

       obtain information. Our General Assembly has banned similar deceptive practices in taking

       juvenile confessions. See Pub. Act 102-101, § 5 (eff. Jan. 1, 2022) (adding 705 ILCS 405/5-401.6).

       But absent a source of law vesting Buschauer with a right to the information he seeks, the due

       process clause of the Illinois Constitution is not a code of ethics for police or prosecutors. And,

       though we do not condone the officers’ conduct, where their lie by omission served to make the

       circumstances of Buschauer’s interrogation arguably less coercive, we cannot say their deceptive

       tactics were “oppressive, arbitrary, or unreasonable.”

¶ 55          To the extent questions of voluntariness remain, we now address them.

¶ 56                                    Self-Incrimination & Counsel

¶ 57          We address Buschauer’s claims about the protection against self-incrimination and the right

       to counsel together. They both rely on the same foundational premise: Buschauer did not have

       enough information to validly waive either right because officers never told him “that he had

       already been charged with first degree murder.” The State responds that Buschauer had enough



                                                      -14-
       1-19-2472


       information and sophistication to validly waive both rights without knowing every detail about the

       progress of the officers’ investigation. We agree with the State that neither the United States

       Constitution nor current interpretations of the Illinois Constitution require officers to inform a

       defendant about an arrest warrant before giving Miranda warnings. Nothing in the record before

       us, therefore, renders involuntary Buschauer’s waiver of his right against self-incrimination or

       waiver of his right to counsel.

¶ 58          The United States and Illinois Constitutions protect defendants from compelled self-

       incrimination. U.S. Const., amend. V (“No person shall be *** compelled in any criminal case to

       be a witness against [him or her]self ***.”); Ill. Const. 1970, art. I, § 10 (“No person shall be

       compelled in a criminal case to give evidence against [him or her]self ***.”). Both constitutions

       similarly protect the right to counsel. U.S. Const., amend. VI (“In all criminal prosecutions, the

       accused shall enjoy the right *** to have the Assistance of Counsel for [his or her] defence.”); Ill.

       Const. 1970, art. I, § 8 (“In criminal prosecutions, the accused shall have the right to appear and

       defend *** by counsel ***.”).

¶ 59          Buschauer’s briefs repeatedly intertwine the constitutional provisions on which he relies.

       Though it is ultimately irrelevant to our conclusion, we find that disentangling them will be helpful.

       The United States Supreme Court, in Miranda, 384 U.S. at 467, set out to protect the fifth

       amendment privilege against self-incrimination “outside criminal court proceedings.” The Court’s

       main concern was protecting suspects from the psychologically coercive pressures of custodial

       interrogation. Id. at 446-58 (concluding by noting “intimate connection between the privilege

       against self-incrimination and police custodial questioning”). Included in the prophylactic rule

       Miranda adopted is the requirement that officers inform a suspect in a custodial interrogation that

       he or she has the right to counsel. Id. at 444-45.



                                                        -15-
       1-19-2472


¶ 60           The right to counsel embodied in the sixth amendment, however, protects different interests

       at different times. The sixth amendment right to counsel does not attach until “at or after the

       initiation of adversary judicial criminal proceedings—whether by way of formal charge,

       preliminary hearing, indictment, information, or arraignment.” (Internal quotation marks omitted.)

       McNeil v. Wisconsin, 501 U.S. 171, 175 (1991). Because the initiation of new criminal proceedings

       triggers the sixth amendment right to counsel, the United States Supreme Court has described the

       sixth amendment right as “offense specific.” Id. This makes sense, so we are told, because of the

       sixth amendment’s goal—to protect a criminal defendant from the State at critical stages of an

       already-initiated criminal prosecution, once “the adverse positions of government and defendant

       have solidified.” (Internal quotation marks omitted.) Id. at 177-78. Compare that to Miranda’s

       prophylactic protection of the right to counsel—it is aimed at a suspect’s more general interest in

       “deal[ing] with the police only through counsel.” (Internal quotation marks omitted.) Id. at 178; see

       also People v. Kidd, 147 Ill. 2d 510, 532 (1992) (adopting McNeil’s distinction between defendant’s

       invocation of sixth amendment right to counsel versus right to counsel protected by Miranda’s

       prophylactic rule for custodial interrogations).

¶ 61           The structure of the Illinois Constitution suggests a similar distinction. Though we have

       found no case holding as much, McCauley comes close. Article I, section 10, of the Illinois

       Constitution protects an accused’s right against self-incrimination, and the focus appears on

       custodial interrogations like the federal counterpart. See McCauley, 163 Ill. 2d at 421-22. By

       contrast, article I, section 8, of the Illinois Constitution protects a defendant’s right to counsel when

       “adversary judicial proceedings have been initiated.” Id. at 447. This limitation dovetails with both

       interpretations of the coordinate sixth amendment and the text of the Illinois Constitution, which




                                                          -16-
       1-19-2472


       includes the right to counsel under the heading “Rights After Indictment.” Ill. Const. 1970, art. I,

       § 8.

¶ 62           This distinction matters, at least theoretically. If issuing a complaint and securing an arrest

       warrant initiate the criminal prosecution, then Buschauer’s sixth amendment right to counsel (and

       his right to counsel under article I, section 8, of the Illinois Constitution) attached automatically for

       the offense of first degree murder. On the other hand, if the complaint and warrant did not initiate

       criminal proceedings, then his right to counsel would be protected by Miranda (and article I, section

       10, of the Illinois Constitution) and would not attach until a custodial interrogation.

¶ 63           While the philosophy of the differing origins of the right to counsel is interesting to ponder,

       the distinction ultimately evaporates here for one reason: officers gave Buschauer Miranda

       warnings. See Patterson v. Illinois, 487 U.S. 285, 292-93 (1988) (even where sixth amendment

       right to counsel had attached, defendant can validly waive right in response to receiving Miranda

       warnings, so long as waiver was otherwise valid); see also People v. Rudd, 2020 IL App (1st)

       182037, ¶ 77 (“when a defendant is read his Miranda rights (which include the right to have counsel

       present during interrogation) and agrees to waive those rights, that typically serves to waive any

       sixth amendment right to counsel as well” (internal quotation marks omitted)).

¶ 64           In most cases where officers give Miranda warnings, the precise moment that fifth and sixth

       amendment protections attach will matter little in waiving those rights and speaking to police. For

       example, we can assume without deciding that Buschauer’s right against self-incrimination and

       right to counsel attached at the earliest possible moment—in the YMCA parking lot—because, at

       the end of the day, we must answer the question: Was Buschauer’s Miranda waiver valid? We

       conclude that it was.




                                                         -17-
       1-19-2472


¶ 65          Any waiver of rights following Miranda warnings must be voluntary, knowing, and

       intelligent. People v. Soto, 2017 IL App (1st) 140893, ¶ 68. To be voluntary, the waiver must not

       be “the product of intimidation, coercion, or deception.” Id. To be knowing, the waiver must be

       “made with a full awareness of the nature of the rights being waived and the resulting consequences

       of waiving those rights.” Id. A suspect need not know “every possible consequence of a waiver”

       for us to accept the waiver as valid. People v. Braggs, 209 Ill. 2d 492, 515 (2003) (“defendant need

       not understand far-reaching legal and strategic effects of waiving his or her rights or appreciate

       how widely or deeply an interrogation may probe”). A Miranda waiver’s validity depends on each

       case’s circumstances. Id. To guide us, we can look to factors like the defendant’s age, intelligence,

       background, mental capacity, education, and conduct. Id.

¶ 66          Buschauer does not focus on these traditional factors, nor do we think he could. As the trial

       court found, Buschauer was 64 years old with no apparent cognitive difficulty. As a retired chemical

       engineer, he had a substantial education. We also know a lot about his conduct with police. He had

       been interviewed about his wife’s death in 2000 and invoked his Miranda rights. We find the State

       on solid ground when it argues that Buschauer “at least basically” understood the Miranda warnings

       and the consequences of waiver. So, the trial court’s factual findings on this score were not against

       the manifest weight of the evidence.

¶ 67          Buschauer focuses instead on the officers’ conduct. He argues that his Miranda waiver

       could not have been knowing and voluntary where he did not know the officers had an arrest

       warrant. He also emphasizes the warrant’s directive that he be brought before a judicial officer

       immediately after arrest. The State argues the officers were under no affirmative obligation to give

       Buschauer this information and, even if they were, their failure would not have impacted the

       knowing and voluntary nature of Buschauer’s Miranda waiver.



                                                       -18-
       1-19-2472


¶ 68           We rejected an argument similar to Buschauer’s in Rudd, where officers had filed a

       complaint and received a warrant for the defendant’s arrest before asking him to voluntarily

       accompany them to an out-of-state police station for questioning. Rudd, 2020 IL App (1st) 182037,

       ¶¶ 22-25. We held that knowledge about the existence of the unexecuted arrest warrant would not

       have affected the defendant’s “aware[ness] of the gravity of his situation,” based on the officers

       asking the defendant to come with them to a police station and reading the defendant the Miranda

       warnings. Id. ¶ 80. We reached this conclusion relying on the nature of the Miranda warnings,

       which advise a suspect of “ ‘the ultimate adverse consequence’ ” of having anything they say used

       against them at a potential future trial. Id. ¶ 79 (quoting Patterson, 487 U.S. at 293). Whether a

       suspect knows about a warrant, the Miranda warnings convey the possibility of future prosecution.

       See id. ¶¶ 79-80.

¶ 69           Buschauer urges several factual differences between his interrogation and Rudd, but we find

       none legally significant. First, Buschauer points out that an assistant state’s attorney went with the

       officers to procure his arrest warrant, whereas the officers acted on their own in Rudd. We think

       this distinction slightly misreads Rudd. Although the assistant state’s attorney was not present

       during the warrant application to the judge, she had approved of and directed the officers to seek

       the arrest warrant. Id. ¶ 22. More importantly, the involvement of the state’s attorney’s office goes

       to the question of when the adversarial process against Buschauer was initiated (an issue we have

       assumed in Buschauer’s favor), not whether his Miranda waiver was knowing and voluntary. See

       id. ¶ 71.

¶ 70           In addition, Buschauer asks us to distinguish Rudd because officers told the defendant he

       was a murder suspect during the interview. Id. ¶ 23. We do not think this is a meaningful distinction

       because Buschauer knew the officers wanted to know about his wife’s death. We see no factual



                                                       -19-
       1-19-2472


       difference between the interrogation in Rudd and Buschauer’s interrogation that would convince

       us to disregard Rudd.

¶ 71          Alternatively, Buschauer asks us to conclude we got the law wrong in Rudd, and here we

       have some sympathy. Under its own state constitution, the New Jersey Supreme Court has

       concluded that “failure to inform a suspect that a criminal complaint or arrest warrant has been filed

       or issued deprives that person of information indispensable to a knowing and intelligent waiver of

       rights.” State v. A.G.D., 835 A.2d 291, 298 (N.J. 2003). The court found the officers’ failure to

       inform the defendant of the criminal complaint and arrest warrant required suppression of the

       defendant’s Mirandized statement. Id. at 297-98.

¶ 72          The reasoning of the New Jersey Supreme Court has some intuitive appeal, but Buschauer

       has not given us enough on which to anchor an extension of our own constitution in the same way.

       We acknowledge, of course, that we are a “limited lockstep” jurisdiction. People v. Caballes, 221

       Ill. 2d 282, 309-10 (2006). This means we interpret provisions of the Illinois Constitution

       consistently with federal interpretations of analogous provisions of the United States Constitution

       unless the text, “state tradition and values,” or “long-standing state case precedent,” indicate the

       drafters of our constitution intended a more expansive interpretation. Id. at 314. Aside from brief

       mentions of the relevant provisions of the Illinois Constitution, Buschauer makes no persuasive

       argument that we should interpret them more expansively than their federal counterparts. See

       A.G.D., 835 A.2d at 297-98 (describing common-law tradition of protecting against self-

       incrimination in New Jersey and the New Jersey Supreme Court’s conclusion that its privilege

       provides greater protection than United States Constitution).

¶ 73          For now, we adhere to Rudd and find that an officer’s failure to inform a suspect that they

       have a warrant for his arrest does not defeat the validity of an otherwise proper Miranda waiver.



                                                       -20-
       1-19-2472


       No one should read our conclusion to foreclose, in an appropriate case with fully developed

       arguments, that the Illinois Constitution (like its New Jersey counterpart) forbids the kind of

       deception the officers employed against Buschauer.

¶ 74                                   Hearsay and Confrontation Claims

¶ 75          Buschauer attacks the admission of testimony from Kram, Kindle, and Kolweier about

       statements Hrisco made to them before her death. The statements explain the tension in the marriage

       and the threatening acts Buschauer had committed against her. Buschauer offers two theories:

       (i) the statements were hearsay and not admitted for a proper nonhearsay purpose and (ii) admitting

       the statements violated his rights under the United States and Illinois Constitutions to confront

       witnesses against him. The State responds that the trial court properly admitted the statements for

       the nonhearsay purpose of proving motive and, because Hrisco did not make the statements to law

       enforcement, they were nontestimonial and, so, admitting them did not violate Buschauer’s

       confrontation rights. We agree with the State.

¶ 76                                           Hearsay Testimony

¶ 77          Buschauer argues the testimony given by Hrisco’s friends invoked impermissible “voice

       from the grave” hearsay and admitting the statements at trial amounted to prejudicial error. The

       State responds that it offered the statements to prove motive, not their truth, so they were not

       hearsay. We agree that motive supplies a well-established, nonhearsay purpose to admit out-of-

       court statements that would otherwise be hearsay. Hence, the trial court’s evidentiary ruling was

       not an abuse of discretion.

¶ 78          Hearsay denotes a statement made by an out-of-court declarant that is offered to prove the

       truth of the matter asserted. Ill. R. Evid. 801(c) (eff. Oct. 15, 2015). The parties’ dispute focuses on

       the latter half of the definition—whether the witnesses’ testimony about Hrisco’s statements were



                                                        -21-
       1-19-2472


       offered for the truth. The parties essentially talk past each other, offering a veritable jumble of

       theories on which to justify either admitting or excluding the testimony.

¶ 79          Buschauer relies largely on cases that discuss and apply Illinois Rule of Evidence 803(3)

       (eff. Mar. 24, 2022), dealing with the then-existing-state-of-mind hearsay exception. Rule 803(3)

       does not bar testimony about the declarant’s out-of-court statements when they convey “the

       declarant’s then existing state of mind *** such as *** motive.” Id.; see also People v. Floyd, 103

       Ill. 2d 541 (1984); People v. Munoz, 398 Ill. App. 3d 455 (2010); People v. French, 2017 IL App

       (1st) 141815. But, we invoke the exception in Rule 803(3) when the declarant’s state of mind is at

       issue. See Floyd, 103 Ill. 3d at 546-57; Munoz, 398 Ill. App. 3d at 480-82; French, 2017 IL App

       (1st) 141815, ¶ 35. Applying Rule 803(3) makes little sense because the State introduced evidence

       of Hrisco’s statements to prove Buschauer’s state of mind (motive), not Hrisco’s.

¶ 80          The State, for its part, seeks a different avenue for admitting motive testimony, relying on

       cases that have allowed hearsay testimony as part of the proof of other crimes to establish the

       defendant’s motive. See People v. Lovejoy, 235 Ill. 2d 97, 135-38 (2009); see also Ill. R. Evid.

       404(b) (eff. Jan. 1, 2011) (“[e]vidence of other crimes, wrongs, or acts” “may also be admissible

       for other purposes, such as proof of motive”). But most of the disputed statements did not involve

       any previous crimes or bad acts by Buschauer.

¶ 81          The State is on solid footing, however, with cases like People v. Moss, 205 Ill. 2d 139

       (2001), and People v. Coleman, 2014 IL App (5th) 110274, which engaged in the far simpler factual

       analysis of whether the statements had been offered to prove motive or for their truth. In Moss, our

       supreme court approved the use of a deceased victim’s out-of-court statements about a sexual

       assault the defendant committed against her before he killed her. Moss, 205 Ill. 2d at 144-46, 160.

       The court held that the victim’s statements need not have conveyed what “actually occurred”



                                                       -22-
       1-19-2472


       because, whether true or not, the details led to criminal charges against the defendant and

       instructions to his family to “ ‘get rid of’ ” the victim. Id. at 160.

¶ 82           In Coleman, the court found no error in admitting testimony from a murder victim’s friends

       that the victim had told them her husband “wanted a divorce because he believed she and the boys

       were holding him back from realizing his full potential, but he did not want to jeopardize his job

       by filing for divorce.” Coleman, 2014 IL App (5th) 110274, ¶ 139. The court concluded that the

       statements were properly admitted for purposes of proving motive. Id. As we read Coleman, the

       defendant’s beliefs about the reasons he wanted but could not obtain a divorce need not have been

       factually accurate—the defendant need only have thought them true. So the victim’s out-of-court

       statements about the defendant’s beliefs were not offered for the truth they assert.

¶ 83           When it comes to many of the statements Hrisco made to her friends before she died, we

       confront a tension, bordering on contradiction, infecting the theory of out-of-court statements about

       motive being nonhearsay. We find it hard to comprehend how an out-of-court statement about a

       fact (as opposed to an individual’s perceptions, as in Moss and Coleman) could be relevant to prove

       a defendant’s motive unless that same statement was substantively true. If the factual matter

       asserted in the disputed statement is not true, then it would have no tendency to prove motive and

       be irrelevant. Munoz, 398 Ill. App. 3d at 482 (“use of [the victim’s out of court statements] to

       establish the defendant’s motive would be a use to establish the truth of their content”).

¶ 84           For our purposes, then, we break Hrisco’s out-of-court statements into three basic

       categories: (i) statements about the disputes underlying her and Buschauer’s marital problems,

       (ii) statements describing the state of her marriage, and (iii) statements about how Buschauer

       behaved or spoke to her. We conclude statements in the first category would not be offered for their




                                                          -23-
       1-19-2472


       truth, statements in the second category would be, and statements in the third category could be

       interpreted either way. We provide examples of each to illuminate.

¶ 85           As to the first category, Hrisco made statements to her friends about the quality of work

       Buschauer’s cousin did in building their house. For instance, Hrisco said that (i) Buschauer’s cousin

       overcharged them for the cost of the home by a substantial sum and (ii) during an electrical storm,

       the power went out and the water in the hot tub would not get hot enough. These statements, and

       statements similar to them, need not be factually true to support the State’s theory of motive. All

       that matters is whether Hrisco perceived problems with the craftsmanship of the home sufficient to

       lead to confrontation and ensuing marital strife. So these types of underlying fact-based statements

       are not offered for their truth.

¶ 86           This leads us to the second category. Hrisco described to all three friends the state of her

       marriage at various times. For example, Hrisco said that (i) she felt her marriage was worse than

       ever and she and Buschauer weren’t living as husband and wife, (ii) the two would never talk while

       at home, and (iii) marital counseling was unsuccessful and Buschauer would often act more distant

       or angry after counseling sessions. These statements could not prove Buschauer’s motive to kill

       unless substantively true. If Hrisco were available for cross-examination and the trier of fact

       disbelieved her characterizations of the couples’ marriage, the trier of fact could disbelieve that

       Buschauer in fact had a motive to kill her. Put another way, if the couple were not actually

       experiencing marital strife, the State’s theory of Buschauer’s motive falls apart—the statements are

       offered for their truth, even though the truth they convey is Buschauer’s motive to kill. The trial

       court erred in admitting these type of statements about the qualitative state of the marriage.

¶ 87           We arrive then, at the third category: statements about Buschauer’s actions or words toward

       Hrisco. For example, Hrisco told her friends that Buschauer was physically abusive and told her



                                                       -24-
       1-19-2472


       that, if she did not stop pressuring his cousin, he would kill her and then he shook her by the

       shoulders. These statements appear offered for their truth to prove motive because if Buschauer did

       not actually say or do them, it is less likely that he had a motive to kill. Yet the relevance of

       Buschauer’s threats to motive does not depend on whether he actually intended to kill her when he

       made the threats. There is a reasonable interpretation of these type of statements, and the trial court

       would not have had to consider their truth for them to be relevant to motive. This means, then, that

       the trial court did not abuse its discretion in admitting this category.

¶ 88          The trial court’s admission of hearsay testimony (here, the second category of statements)

       does not require reversal in every case. People v. Moore, 264 Ill. App. 3d 901, 911 (1994). We need

       not reverse if there is no reasonable probability that the trier of fact would have acquitted had the

       hearsay been excluded. Id. We agree with the State that much of the motive evidence had analogs

       in statements made by Buschauer. For example, in a letter to Hrisco, Buschauer recited almost the

       exact threat Hrisco claimed he made: “If we cannot resolve our conflict in a constructive manner

       then divorce is better than assault or murder.” Buschauer also made statements to Hrisco’s friends,

       implying after her death that he had killed her. He told one of them that “there’s a lot of things [he]

       could do now that [Hrisco] is gone” and that “he didn’t know if he did it in a fit of rage or not.” We

       conclude sufficient independent circumstantial evidence exists of Buschauer’s motive to kill Hrisco

       and many of Hrisco’s statements about the qualitative state of her marriage were self-evident from

       the nonhearsay evidence. All in all, evidentiary error, if any, did not warrant reversal.

¶ 89                                          Confrontation Clause

¶ 90          Buschauer also argues Hrisco’s statements to her friends, admitted through her friends’

       testimony, violated the confrontation clause. See U.S. Const., amend. VI (“In all criminal

       prosecutions, the accused shall enjoy the right *** to be confronted with the witnesses against him



                                                        -25-
       1-19-2472


       ***.”). The threshold question in determining whether out-of-court statements violate the

       confrontation clause is whether the statements are testimonial. See People v. Hood, 2016 IL

       118581, ¶ 23 (discussing Crawford v. Washington, 541 U.S. 36 (2004)). The State disputes this

       threshold point and argues Hrisco’s statements were not testimonial because they were not made

       with a future prosecution in mind.

¶ 91          Neither the United States Supreme Court nor the Illinois Supreme Court has set the outer

       boundary for the type of out-of-court statements that can be testimonial. Generally, however, there

       are three quintessential categories: (i) in-court testimony or its functional equivalent that took place

       outside the present proceedings (affidavits, previous testimony given without cross-examination,

       etc.); (ii) formalized extrajudicial statements (depositions, confessions); and (iii) statements made

       “ ‘under circumstances which would lead an objective witness reasonably to believe that the

       statement would be available for use at a later trial.’ ” People v. Cleary, 2013 IL App (3d) 110610,

       ¶ 41 (quoting Crawford, 541 U.S. at 52). We are concerned just with the third category and find

       Cleary provides substantial guidance.

¶ 92          In Cleary, a murder victim’s daughter testified that the victim told her that she was thinking

       about divorcing the defendant. Id. ¶ 8. The victim told her daughter to watch over her other two

       children in case “ ‘something bad was going to happen to her.’ ” Id. In addition, the victim told a

       friend that her marriage with the defendant was “ ‘rocky,’ ” and the defendant had threatened to

       kill her if she left him. Id. ¶ 9. The victim told her sister similar things, saying she wanted to leave

       her marriage but that she would “never make it out alive,” and the defendant had said “he would

       kill her and burn the house down.” Id. ¶ 10. The victim made similar statements to two other friends,

       telling one of them that the defendant had “ ‘hurt her before’ ” and both that the defendant had

       threatened to kill her before he would ever “ ‘let her’ ” out of the marriage. Id. ¶¶ 11-12.



                                                        -26-
       1-19-2472


¶ 93           Cleary, relying on People v. Stechly, 225 Ill. 2d 246 (2007), sets out the test for testimonial

       statements: (i) whether the statement was made in a solemn fashion (e.g., under oath or after

       Miranda warnings) and (ii) whether the statement was intended to establish a particular fact for use

       in a future criminal prosecution. Cleary, 2013 IL App (3d) 110610, ¶¶ 47-48 (discussing Stechly in

       great detail). Consistent with Cleary’s discussion of Stechly, the United States Supreme Court’s

       decision in Ohio v. Clark, 576 U.S. 237 (2015), recognized both the relative formality of the

       circumstances when the statement was made (id. at 245) and the statement’s purpose (id. at 245-

       46) as factors to consider in determining whether a statement is testimonial.

¶ 94           Applying the Stechly test, the court in Cleary determined the victim’s statements to her

       children and friends were not testimonial. First, the victim did not make her statements in a solemn

       way—she spoke to her children and friends, and the statements were not memorialized or sworn.

       Cleary, 2013 IL App (3d) 110610, ¶ 58. The court also noted that the victim did not make her

       statements intending to prove a particular fact at a hypothetical future prosecution of the defendant.

       Id. ¶ 57. The court imagined several other purposes for the victim’s statements from explaining

       why she remained in her relationship, sharing her feelings, or crying for help. Id. Cleary’s analysis

       grafts almost perfectly onto Hrisco’s statements. Hrisco’s statements were of the same type—

       explaining past abuses and present fears. She also made her statements to a similar group of

       people—friends and acquaintances. Nothing indicates that Hrisco intended her statements for future

       prosecution of her murder or that she took steps to solemnify her statements in sworn testimony or

       to the police.

¶ 95           The Fourth District has adopted a per se rule that, without government involvement in

       eliciting or receiving, the statement will never be testimonial. People v. Richter, 2012 IL App (4th)

       101025, ¶ 135. The Third District declined to adopt the same per se rule for a well-explained set of



                                                        -27-
       1-19-2472


       reasons we need not repeat. See Cleary, 2013 IL App (3d) 110610, ¶¶ 64-67. The State has cited

       Richter but has not expressly asked us to adopt its per se rule. We see no need to take a firm

       position, though we surmise the United States Supreme Court’s decision in Clark calls Richter’s

       per se rule into doubt. See Clark, 576 U.S. at 246 (“Because at least some statements to individuals

       who are not law enforcement officers could conceivably raise confrontation concerns, we decline

       to adopt a categorical rule excluding them from the Sixth Amendment’s reach.”). For our purposes,

       we find Cleary’s reasoning persuasive and applicable to Hrisco’s statements.

¶ 96          We conclude that Hrisco’s statements to her friends were not testimonial and, thus, did not

       implicate the sixth amendment’s confrontation clause. Accordingly, the trial court committed no

       constitutional error in admitting them.

¶ 97          Affirmed.




                                                      -28-
1-19-2472



                   People v. Buschauer, 2022 IL App (1st) 192472


Decision Under Review:    Appeal from the Circuit Court of Cook County, No. 13-CR-
                          9408; the Hon. Joseph Michael Cataldo, Judge, presiding.


Attorneys                 Allan A. Ackerman, of Chicago, for appellant.
for
Appellant:


Attorneys                 Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                       Spellberg and Daniel Piwowarczyk, Assistant State’s Attorneys,
Appellee:                 of counsel), for the People.




                                       -29-